Seevers, J.
These causes have been submitted upon written transcripts. The first three contain the indictment, to which the defendants pleaded guilty, upon which the court rendered judgment in each case. The last case is like the others, except that the transcript does not contain a copy of the indictment. Motions were made in each case for a change of venue, which were overruled. The grounds upon which the motions were based are not stated in the transcripts. It is obvious that we can do nothing but affirm the judgments of the district court.
Affirmed.